SUK LAW FIRM, LTD.

February 22, 2019

Honorable Donavan W. Frank
Judge of U.S. District Court - MN
724 Federal Building

316 North Robert Street

St. Paul, MN 55101

RE: — Childs Enterprises LLC, et al v. Wilson Mutual Insurance Company
Court File No, 0:19-VB-00229-DWF-DTS

Dear Judge Frank:

Steven Tomsche, defense counsel in the above matter, and I, on behalf of the Plaintiffs,
would like to advise the Court that we have reached a settlement of all claims existing
between the parties. Therefore, this matter may be stricken from the Court’s active

calendar.

We are in the process of drafting the appropriate releases and Stipulation of Dismissal
with Prejudice. As soon as those documents have been drafted, circulated, approved, and
signed, we will file the Stipulation of Dismissal with Prejudice with the Court.

I would like to thank the Court for its consideration in this matter.
Sincerely,

CHARLES JA SUK
Direct Dial: (SO#252-0000
Email: jim@suklawfirm.com

 

CJS/dja

Cc: Steve Tomsche

FIVE EAST CENTER STREET © ROCHESTER, = © 55904
PHONE: 507-281-0000 * FAX: 507-281-4427
